Case 8:16-cv-03145-MSS-JSS Document 264 Filed 08/04/20 Page 1 of 3 PageID 5072




                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                        TAMPA DIVISION

    DANIEL MARTINS, individually and on
    behalf of others similarly situated,

                    Plaintiff,
                                                     Case No. 8:16-cv-3145-MSS-JSS
    v.

    FLOWERS FOODS, INC., FLOWERS
    BAKING CO OF BRADENTON, LLC,
    FLOWERS BAKING CO. OF VILLA
    RICA, LLC, FLOWERS BAKING CO. OF
    MIAMI, LLC, FLOWERS BAKING CO.
    OF JACKSONVILLE, LLC, and
    FLOWERS BAKING CO. OF
    THOMASVILLE, LLC,

               Defendants.
    __________________________________/

                                     ORDER ON DISCOVERY

            THIS CAUSE comes sua sponte before the undersigned as a result of the

    parties’ verbal representations made during a motion hearing held on July 23, 2020,

    regarding the progression of discovery.      The parties appear to agree that there

    remains substantial discovery to be completed (both written discovery and

    depositions) and that there has not been much progression with discovery due to, at

    least in part, disputes between them regarding the proper scope of discovery. The

    undersigned put both sides on notice that, in order to facilitate the parties’ efforts to

    timely complete discovery by the September 30, 2020 deadline, an Order would likely

    follow requiring the parties to meet and confer regarding their plan for discovery




    FP 38328711.1
Case 8:16-cv-03145-MSS-JSS Document 264 Filed 08/04/20 Page 2 of 3 PageID 5073




    moving forward and sharing that plan with the undersigned. In furtherance thereof,

    the undersigned hereby ORDERS the following:

            1.      By no later than August 11, 2020, the parties must meet and confer to

    develop a written plan that identifies: (a) the specific written discovery that remains

    outstanding as of that date; (b) the depositions (the number and deponents by name)

    that remain outstanding as of that date; (c) any agreements with respect to dates by

    which any outstanding written discovery will be provided; (d) any agreements as to

    the dates on which any outstanding depositions will occur; (e) any disagreements

    between the parties regarding discovery that either side believes impacts the parties’

    ability to progress discovery forward; (f) whether there is a need for a status

    conference before the Special Master on any discovery issue (including five mutually

    agreeable dates for the conference to occur); (g) whether the parties foresee any issue

    with completing discovery by September 30, 2020; and (h) any other issues pertaining

    to discovery that need to be brought to the attention of the Special Master.

            2.      By no later than August 13, 2020, the parties shall submit and file their

    written plan, which should be signed by a representative of each of the parties to the

    case.

            3.      The parties shall submit a written status report containing any updates

    to the information set forth in paragraph 1 above on or before August 27, 2020.

            4.      The parties shall appear before the undersigned for a telephonic status

    conference on Tuesday, September 1, 2020, at 11:00 a.m. (or such other time that

    is agreeable to the parties and the undersigned). The parties should be prepared to




                                                2
    FP 38328711.1
Case 8:16-cv-03145-MSS-JSS Document 264 Filed 08/04/20 Page 3 of 3 PageID 5074




    discuss the status of discovery and any of the information set forth in the August 27th

    report.        Should either party or the parties collectively determine that a status

    conference is necessary prior to September 1, 2020, the parties are directed to jointly

    contact the Special Master through her assistant Christine Pisarich (telephone: (813)

    769-7504; email: cpisarich@fisherphillips.com) to request a conference.

              5.      As discussed previously, should either party or the parties collectively

    reasonably and in good faith believe that a discovery dispute requires a hearing, the

    parties should follow the same process identified in paragraph 4 above.

        DONE AND ENTERED in Tampa, Florida, this 4th day of August, 2020.




                                                 _________________________________
                                                 LAKISHA M. KINSEY-SALLIS
                                                 APPOINTED SPECIAL MASTER


    Copies furnished to:
    Counsel of Record
    Any Unrepresented Party




                                                  3
    FP 38328711.1
